Citation Nr: 1042989	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-00 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) at a higher 
rate for the Veteran's spouse based upon the need of the aid and 
attendance of another person.

2.  Entitlement to an effective date earlier than September 26, 
2003, for the assignment of a separate 10 percent rating for the 
neurological manifestations of a cervical spine disability in the 
right upper extremity.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a lumbar 
spine disability, to include as secondary to service-connected 
left ankle, left knee, and cervical spine disabilities.

4.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to the service-connected left 
ankle, left knee, and cervical spine disabilities.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1977 
and from October 1979 to September 1980.

This appeal comes before the Board of Veterans' Appeals (Board) 
from September 2003 and October 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted a separate 10 percent rating for the neurological 
manifestations of the Veteran's cervical spine disability in the 
right upper extremity, effective July 22, 2003; declined to 
reopen the Veteran's claim for service connection for a lumbar 
spine disability; and granted SMC at a higher rate for the 
Veteran's spouse based upon the need of the aid and attendance of 
another person.  In January 2008, the RO found clear and 
unmistakable error (CUE) in the assignment of the effective date 
for the Veteran's neurological manifestations of his cervical 
spine disability in the upper right extremity and changed the 
effective date to September 26, 2003.  In May 2010, the Veteran 
testified before the Board at a hearing held at the RO. 

The issue of entitlement to service connection for a lumbar 
disability is remanded to the RO via the Appeals Management 
Center in Washington, D.C.




FINDINGS OF FACT

1.  At his May 2010 hearing, the Veteran withdrew his appeal 
concerning entitlement to SMC at a higher rate for the Veteran's 
spouse based upon the need of the aid and attendance of another 
person.

2.  In a September 2003 rating decision, the RO assigned a 
separate 10 percent rating for neurological manifestations of the 
cervical spine disability in the right upper extremity, effective 
July 22, 2003.

3.  In a January 2008 rating decision, the RO changed the 
effective date of the separate 10 percent rating to September 26, 
2003.

4.  The medical evidence shows that the Veteran experienced mild 
neurological manifestations of the cervical spine disability in 
the upper right extremity since September 23, 2002.  

5.  The claim for service connection for a lumbar spine 
disability was previously denied in a March 2001 rating decision.  
The Veteran was notified of the decision, perfected an appeal, 
but then withdrew that appeal by written statement in September 
2002.  The March 2001 decision is therefore final.

6.  The evidence received since the March 2001 denial of the 
claim for service connection for a lumbar spine disability, to 
include as secondary to service-connected left ankle, left knee, 
and cervical spine disabilities, is new in that it is not 
cumulative and was not previously considered by decision makers.  
The evidence is also material because it raises a reasonable 
possibility of substantiating the Veteran's claim.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to SMC at a higher rate for the Veteran's 
spouse based upon the need of the aid and attendance of another 
person have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an effective date of September 23, 2002, for 
the assignment of a separate 10 percent rating for the 
neurological manifestations of the Veteran's cervical back 
disability in the right upper extremity, have been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

3.  The March 2001 rating decision that denied the claim for 
service connection for a lumbar spine disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.202, 20. 204, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection a lumbar spine disability, to 
include as secondary to service-connected left ankle, left knee, 
and cervical spine disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2010).

In April 2009, the Veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, perfecting his appeal as to the issue of 
SMC at a higher rate for the Veteran's spouse based upon the need 
of the aid and attendance of another person, as identified in the 
February 2009 statement of the case.

At his May 2010 hearing before the Board, the Veteran withdrew 
the appeal as to the issue of SMC at a higher rate for the 
Veteran's spouse based upon the need of the aid and attendance of 
another person.  The Board finds that the Veteran's oral 
statement transcribed at the hearing indicating his intention to 
withdraw the appeal satisfies the requirements for the withdrawal 
of a substantive appeal.

As the appellant has withdrawn his appeal as to the issue of SMC 
at a higher rate for his spouse based upon the need of the aid 
and attendance of another person, there remain no allegations of 
errors of fact or law for appellate consideration concerning that 
issue.  The Board therefore has no jurisdiction to review the 
issue.

Accordingly, the issue of SMC at a higher rate for the Veteran's 
spouse based upon the need of the aid and attendance of another 
person is dismissed.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than September 26, 2003, for the assignment of a separate 
10 percent disability rating for the neurological manifestations 
of his cervical spine disability in the upper right extremity 
because he experienced those symptoms since at least June 1983, 
when he was first granted service connection for a cervical spine 
disability.  

The effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application is 
received within one year from such date.  Otherwise, the 
effective date will be the date of VA receipt of the claim for 
increase, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2010); Hazan 
v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).  
A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes the 
claim, provided also that the claim is received within one year 
after the increase.  In such cases, the Board must determine 
under the evidence of record the earliest date that the increased 
rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-
98, 63 Fed. Reg. 56705 (1998).

In September 2002, the Veteran withdrew his appeal of the October 
1998 rating decision that increased his cervical spine disability 
from 10 percent to 20 percent.  Therefore, the October 1998 
rating decision is final, and the Board must determine the date 
that the Veteran filed a claim for increased rating for a 
cervical spine disability in order proceed with his claim for an 
earlier effective date for the separate neurological 
manifestations of the cervical spine disability assigned in the 
September 2003 rating decision.

Statements received from the Veteran in October 2002, November 
2002, December 2002, and April 2003 appear to dispute the 
permanency of the September 2002 grant of individual 
unemployability, and the Board does not interpret those letters 
as a claim for increased rating for a cervical spine disability.  
Although they reference the Veteran's cervical spine disability, 
they appear to do so in further support of his claim for a 
permanent award of individual unemployability.  38 C.F.R. § 3.155 
(2010).  On July 22, 2003, the Veteran submitted a claim for 
service connection for a lumbar spine disability, at which time 
he also referenced a worsening of his cervical spine disability.  
The Board, like the RO, interprets that correspondence as a claim 
for increased rating for a cervical spine disability.  In a 
September 2003 rating decision, the RO assigned a separate 10 
percent disability rating for the neurologic manifestation of the 
cervical spine disability in the right upper extremity, effective 
July 22, 2003, the date the Veteran filed his claim for increased 
rating.  In January 2008, the RO determined that there was CUE in 
the September 2003 assignment of the effective date and instead 
assigned an effective date of September 26, 2003, the date the 
regulations with regard to spinal criteria were amended.  

The Board, however, finds that the Veteran is entitled to an 
effective date of September 23, 2002, the date within one year of 
filing his claim for increased rating for which a separate rating 
was warranted in accordance with the law and regulations. 

The Veteran's cervical spine disability, mild cervical 
spondylosis deformans with degenerative joint disease, has been 
rated under Diagnostic Code 5010-5290.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the basis 
for the rating assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 pertains 
to degenerative arthritis of the spine.  Diagnostic Code 5290, 
under the old criteria, pertained to limitation of motion of the 
cervical spine.  The Board finds that intervertebral disc 
syndrome criteria found in Diagnostic Code 5243 are also 
applicable to his claim.  38 C.F.R. § 4.71a (2010).

The regulations for rating disabilities of the spine were twice 
revised during the pendency of the Veteran's appeal, effective 
September 23, 2002, and effective September 26, 2003.  67 Fed. 
Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the claimant 
applies from the effective date of the change, while the previous 
version of the regulation applies prior to the date of change.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria 
can be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods preceding 
the effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

Prior to September 23, 2002, the criteria for rating 
intervertebral disc syndrome did not direct the rater to rate 
neurological and orthopedic manifestations of a spine disability 
separately.  The spinal criteria for intervertebral disc syndrome 
included consideration of the neurological symptoms.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Because those criteria 
contemplated neurologic and orthopedic symptoms, a separate 
neurologic rating could not be assigned because to do so would 
constitute pyramiding, or compensating the same disability twice 
under different diagnostic codes.  38 C.F.R. § 4.14 (2010).  
Under the old criteria, intervertebral disc syndrome was rated 20 
percent when the condition was moderate with recurring attacks.  
For a 40 percent rating, the condition had to be severe, with 
recurring attacks, with intermittent relief.  For a maximum 60 
percent rating, the disability had to be pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, with little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended to rate the disorder 
either on the total duration of incapacitating episodes resulting 
from intervertebral disc syndrome over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  67 Fed. Reg. 54345 (Aug. 22, 2002).  A 
10 percent rating was warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  A 20 
percent rating was warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  A 
40 percent rating was warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of least 
four weeks but less than six weeks during the past 12 months.  
Finally, a 60 percent rating was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

In this case, the evidence does not show that in 2002 or 2003, 
the Veteran suffered incapacitating episodes, defined by the VA 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome requiring bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a (2010).

A February 2002 private treatment record shows that the Veteran 
had chronic neck pain with associated right arm and hand 
numbness.  The Veteran was directed to complete certain exercises 
in order to decrease his pain.  A November 2002 VA treatment 
record reflects that the Veteran was maintaining a strict 
exercise program that included walking and swimming to help his 
back pain.  On August 2003 VA orthopedic examination, the Veteran 
reported that walking three to five times per day helped his 
cervical spine disability.  That record, and the other VA and 
private treatment records for the time period in question, do not 
show that the Veteran suffered from incapacitating episodes.  

With regard to whether the Veteran was entitled to a separate 10 
percent rating for the period prior to September 23, 2002, 
physical examination did not consistently show intervertebral 
disc syndrome with abnormal neurological findings that would 
amount to severe, recurring attacks, with intermittent relief, 
and the Board accordingly finds that the Veteran's neurological 
symptoms did not entitle him to an increased rating under that 
version of the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Likewise, since September 23, 2002, the Veteran is not entitled 
to a higher rating based upon incapacitating episodes, because no 
episodes with bed rest prescribed by a physician are shown by the 
evidence of record.  Therefore, the Board will determine whether, 
for the period prior to September 26, 2003, the Veteran was 
entitled to a separate rating under the criteria for 
intervertebral disc syndrome based upon neurological 
manifestations of his cervical spine disability in the right 
upper extremity, as he is contending. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2002, 
2010).  Disability from neurological disorders is rated from 10 
to 100 percent in proportion to the impairment of motor, sensory, 
or mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2002, 2010).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2002, 2010).

The criteria for rating the severity or impairment of the median 
nerve are set forth under Diagnostic Codes 8515, 8615, and 8715.  
38 C.F.R. § 4.124 (2010).  Under Diagnostic Code 8515, a 10 
percent rating is warranted for mild incomplete paralysis of the 
median nerve.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the minor extremity.  A 30 percent rating 
is warranted for moderate incomplete paralysis of the median 
nerve in the major extremity.  A 40 percent rating is warranted 
for severe incomplete paralysis of the median nerve in the minor 
extremity.  A 50 percent rating is warranted for severe 
incomplete paralysis of the median nerve in the major extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  Diagnostic 
Codes 8615 and 8715 address the criteria for evaluating paralysis 
and neuralgia of the median nerve, respectively.  The criteria 
are consistent with the criteria for evaluating degrees of 
neuritis as set forth above.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8515, 8615, 8715 (2002, 2010).

VA treatments records beginning in July 2002, within one year 
prior to the claim for increased rating, show that in November 
2002, the Veteran was being treated for cervical radiculopathy.  
His symptoms included chronic neck pain with radiation to his 
right shoulder.  A MRI from the previous year did not demonstrate 
cord compression or large disc herniation. 

On August 2003 VA examination, the Veteran reported experiencing 
neck pain with numbness in his right arm.  Physical examination 
revealed intact sensation on monofilament testing, but the 
Veteran reported that the touch was lighter and tingly in his 
right hand when compared to the left hand.  Reflexes were normal, 
but there was a positive Tinel's sign in the right wrist.  

Based upon the above, the evidence in this case shows that the 
Veteran has been diagnosed with radiculopathy related to his 
cervical spine disability.  The Veteran's symptoms, as shown by 
the objective medical evidence in 2002 and 2003, appeared to have 
been intermittent in nature, as the Veteran did not consistently 
report experiencing radiation of pain and numbness, warranting no 
more than a 10 percent rating for mild incomplete paralysis of 
the median nerve.  However, the next higher rating would require 
moderate incomplete paralysis.  The Board finds no evidence of 
organic changes, such as muscle atrophy or trophic changes, that 
would warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the median nerve.  The findings 
are sensory, and the Veteran's impairment has been described by 
private and VA examiners as intermittent.  The record does not 
support a finding that the disabilities are more than mild prior 
to September 23, 2006.

The Board finds that effective September 23, 2002, a separate 
rating of 10 percent for the neurological manifestations of the 
Veteran's cervical spine disability in the right upper extremity 
was factually ascertainable.  Accordingly, an earlier effective 
date of September 23, 2002, is warranted.  With regard to the 
period from July 22, 2002, to September 23, 2002, the Board finds 
that under the previous spinal criteria, the Veteran's 
neurological manifestations related to the cervical spine 
disability were accounted for by the 20 percent rating because 
those rating criteria contemplated both orthopedic and neurologic 
manifestation and to assign separate rating would constitute 
pyramiding.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5293 
(2002).  Therefore, the preponderance of the evidence is against 
the assignment of an effective date earlier than September 23, 
2002.  The Board has resolved all reasonable doubt in favor of 
the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

A March 2001 rating decision denied service connection for a 
lumbar spine disability.  At the time of the March 2001 denial, 
the RO found that due to the lengthy period of time between the 
in-service low back injury and the first post-service evidence of 
a back disability 17 years later, there was no continuity of low 
back symptoms to relate the current disability to the in-service 
injury, and the claim was denied.

Although a September 2003 rating decision declined to reopen the 
Veteran's claim, the Board must consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the March 2001 decision became final because the Veteran 
withdrew his appeal in September 2002.  38 C.F.R. § 20.204 
(2010).

The claim for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The appellant filed this application to reopen his 
claim in July 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service medical records, post-service 
treatment records, a VA examination, and his own statements.  A 
February 2001 VA examination diagnosed the Veteran with 
degenerative joint disease of the lumbar spine.  The examiner, in 
reviewing the claims file, stated that when the Veteran injured 
his cervical spine in-service, it was as least as likely as not 
that he might have also injured his lumbar spine, that was later 
aggravated when his knee and ankle were injured.  The examiner 
felt that there was no other way that the Veteran's lumbar spine 
disability would be related to his lower extremity disabilities.  
The RO determined that although the Veteran stated that he had a 
long history of low back pain, the evidence did not demonstrate 
that his lumbar spine disability was related to the in-service 
lumbar spine injury, and determined that the VA examiner's onion 
was not probative because it did not address the subsequent 
injury or the lack of continuity of symptoms.  

Newly received evidence includes the Veteran's contentions that 
his lumbar spine disability was caused or aggravated by his 
service-connected left ankle disability, left knee disability, or 
cervical spine disability.  That new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303 (2010).  New 
evidence is sufficient to reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

On October 2007 VA examination, a VA examiner determined that the 
Veteran's lumbar spine disability was most likely not related to 
his service.  However, the examiner did not offer an opinion as 
to whether the Veteran's lumbar spine disability was related to 
his other service-connected disabilities.  Accordingly, the Board 
finds that new and material evidence has been submitted and the 
claim for service connection for a left knee disability is 
reopened.  To that extent only, the claim is allowed.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in July 2003; rating decisions 
in September 2003 and January 2008; and a statement of the case 
in January 2008. These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the March 2010 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

The issue of entitlement to SMC at a higher rate on account of 
the Veteran's spouse being in need of the aid and attendance of 
another person is dismissed. 

Entitlement to an effective date of September 23, 2002, but not 
earlier, for the neurological manifestations of the Veteran's 
cervical spine disability in the right upper extremity, is 
granted.  

The claim for service connection for a lumbar spine disability is 
reopened.  To that extent only, the appeal is allowed.
REMAND

Additional development is necessary prior to further disposition 
of the claim for service connection for a lumbar spine 
disability.

The Veteran contends that he was unable to continue employment in 
the early 1990s because of leg pain that also hurt his lumbar 
spine.  The Veteran contends that his service-connected left 
ankle disability and left knee disability have aggravated his 
lumbar spine pain.  He additionally contends that his lumbar 
spine disability has been aggravated by his cervical spine 
disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The 
Veteran contends that his lumbar spine disability was caused or 
aggravated by his service-connected left knee, left ankle, and 
cervical spine disabilities.  A medical opinion has not yet been 
elicited with regard to those contentions.  The medical evidence 
of record shows complaints of concurrent back pain and left lower 
extremity pain.  However, it remains unclear to the Board whether 
the Veteran's disability was caused or aggravated by his service-
connected disabilities.  Therefore a VA examination is necessary 
in order to fairly decide the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his lumbar spine disability.  The claims 
file must be reviewed by the examiner and 
the examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's lumbar spine disability was 
caused or aggravated by his service-
connected left ankle disability, left knee 
disability, or cervical spine disability.  
If the Veteran's lumbar spine disability 
is more likely attributable to factors 
unrelated to his service-connected 
disabilities, the examiner should 
specifically so state.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


